Citation Nr: 0301477	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  96-25 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from May 1943 to May 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a back disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
informed decision concerning the veteran's claims now on 
appeal has been obtained by the Department of Veterans 
Affairs.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  In a May 1976 rating decision the RO disallowed the 
veteran's claim of entitlement to service connection for a 
back disorder diagnosed as lumbar fibromyositis.  The 
veteran did not appeal that decision. 

4.  The evidence submitted since the May 1976 rating 
decision concerning the claim for service connection for a 
back disorder is cumulative or redundant of evidence 
previously considered, and the additional evidence, by 
itself or in connection with evidence previously 
assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW
1.  VA's duty to assist in the development of the 
veteran's claim and the notification requirements of the 
Veterans Claims Assistance Act of 2000 have been satisfied 
concerning his claim for service connection for a back 
disorder.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

2.  The May 1976 RO decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7105 (West 
1991).

3.  New and material evidence has not been received since 
the RO's May 1976 rating decision and the claim for 
service connection for a back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Back Disorder

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991); 38 C.F.R. § 3.303 (2002).  With chronic 
disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Generally, to support a claim for service connection, 
there must be evidence of the following three elements: 
(1) competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent 
symptoms of disability; (2) evidence which establishes the 
veteran suffered an event, injury or disease in service; 
and (3) evidence which indicates that the claimed 
disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, hereinafter referred to as the Court) has held 
that in order to obtain VA benefits the law requires the 
evidence to show a diagnosis of a current disability or 
the current disabling residuals from a disease or injury.  
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The 
disability must also be shown to be related to an in-
service occurrence or there must be evidence of a nexus or 
connection between the current disability and the in-
service precipitating disease or injury.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir 1997).

The veteran contends that he has current disability from a 
back disorder that he incurred during his active military 
service.  His claim for back disorder was disallowed in a 
May 1976 rating decision which he did not appeal.  The 
RO's May 1976 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 (2002).  
The claim can be reopened only with the submission of new 
and material evidence.

For the reasons and bases which are discussed below, the 
Board has determined that new and material evidence has 
not been submitted to reopen the claim for service 
connection for a back disorder.

As defined by the applicable regulation, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

A slightly different definition of what constitutes new 
and material evidence has since been adopted, but the new 
definition does not apply to claims, such as the veteran's 
claim for service connection for a back disorder on appeal 
in this case, which were pending prior to August 30, 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether 
new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if such evidence has been 
presented, the merits of the claim must be evaluated based 
on a review of the entire record.

Under most circumstances, when it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and 
material evidence must be presented or secured since the 
time that the claim was finally disallowed on any basis, 
rather than since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

At the time of the RO's May 1976 rating decision, the 
record consisted of service medical records, a report of a 
VA examination, and VA outpatient treatment records.

Service medical records show that in January 1940 the 
veteran had complaints of multiple joint pain, including 
back pain, lasting 20 days.  An examiner reported an 
undiagnosed condition manifested by fever and multiple 
joint pains.  While hospitalized in March 1944 for 
treatment of malaria, the veteran had complaints of lumbar 
pain.  A clinical examination of the veteran's back was 
negative.  An X-ray of the lumbar spine was entirely 
normal.   The veteran was hospitalized again in April 
1945.  His chief complaint was of lumbar backache of long 
duration, which he attributed to carrying a heavy 
artillery shell six months earlier.  The examiner noted a 
significant neuropsychiatric overlay.  In a treatment note 
dated in late April 1944, an examiner reported that no 
evidence of an organic musculoskeletal disorder was found.  
In June 1945, the veteran reported complaints of back pain 
during the previous year.  When the veteran was examined 
in July 1945, an examiner noted an impression of 
sacroiliac strain.  At the time of his medical examination 
for separation from service, an examiner noted that the 
veteran had no musculoskeletal defects.

During a VA general medical examination in April 1976, the 
veteran's complaints included low back pain which he 
attributed to lifting heavy ammunition while in service.  
On examination, the veteran had mild lumbar muscle spasm.  
Straight leg raising and Lasegue's sign were negative.  An 
X-ray of the lumbar spine was negative.  The examiner 
reported a diagnosis of fibromyositis of the lumbar 
muscles.

After considering the evidence summarized above, the RO, 
in its May 1976 rating decision, disallowed the veteran's 
claim of entitlement to service connection for a back 
disorder diagnosed as lumbar fibromyositis.  The board of 
rating specialists reasoned that at the time of the 
veteran's examination for separation from service, no back 
pathology was found.

The evidence received since the RO's May 1976 denial of 
the veteran's claim for service connection for a back 
disorder consists of VA outpatient treatment records, 
reports of VA examinations, and private medical records.

VA outpatient treatment notes dated in March 1977 and June 
1977 document the veteran's complaints of back pain.  In 
March 1977, an examiner noted an assessment of 
fibromyositis.  In May 1977, an examiner noted the veteran 
complaints of back pain and noted an impression of 
degenerative joint disease.

During a VA examination in December 1977, the veteran gave 
a history of lumbago since 1948.  His current complaints 
included low back pain.  An X-ray showed minimal lower 
lumbar spondylosis.  The reported diagnoses included lower 
lumbar spondylosis.

A private treatment note dated in February indicates that 
the veteran gave a history of back pain after attempting 
to lift a heavy object while at work in September 1978.  
He stated that he was treated and improved.  However, four 
months before this report, he began to develop lumbosacral 
pain and radiating pain to both hips.  On examination, the 
spinal column had mild tenderness to palpation.  The 
examiner reported a diagnosis of lumbosacral myositis.  

A private medical report dated in April 1979 shows that 
the veteran gave a history of back injury in September 
1978 when trying to pick up a heavy object.  On 
examination, the veteran had diminished reflexes 
bilaterally in his lower extremities.  There was pain with 
pressure along the spinal column.  An examiner's diagnosis 
was interpreted as "esguince" of the lumbosacral spine 
without noticeable consequence.

More recently dated VA outpatient treatment records 
contain diagnoses of chronic low back pain, lumbar spasm, 
muscular spasm, lumbar spondylosis, and degenerative joint 
disease of the spine.  None of such records contains any 
indication that the veteran's low back disorder is related 
to a disease or injury he incurred during his active 
military service.

The veteran underwent a VA examination in May 2002 
pursuant to his claim for special monthly pension based on 
the need for aid and attendance and/or being housebound.  
By history, the onset of the veteran's chronic back pain 
was 15 years before.  Concerning the veteran's spine, the 
examiner reported findings of degenerative joint disease 
of the vertebral spine with moderate paralumbar spasm and 
chronic low back pain.  X-rays of the lumbar spine showed 
minimal degenerative lumbar spondylosis.  All laboratory 
studies were within normal limits.  The examiner reported 
a diagnosis of chronic low back pain, degenerative joint 
disease of the cervical and lumbar spine, and generalized 
arthritis.

The Board has reviewed the entire record.  All the 
evidence received since the May 1976 rating decision which 
denied entitlement to service connection for a low back 
disorder is new in the sense that such evidence had not 
been previously considered by agency decisionmakers.  
However, all of such evidence is cumulative, as the 
evidence in the claims file in May 1976 showed that the 
veteran had disability from lumbar fibromyositis.  
Further, the new evidence is not material because it is 
not probative of the question of whether the veteran's 
current disability from lumbar myositis or any other back 
disorder had its onset in service or is otherwise related 
to a disease or injury he incurred in service.  The 
veteran's own assertions that his disability from a low 
back disorder was incurred in service or is otherwise 
related to events during his service are afforded no 
probative weight in the absence of evidence that he has 
the expertise to render an opinion about the etiology of 
his back disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board finds that new and material evidence has not 
been received since the May 1976 disallowance of the 
veteran's claim for service connection for a low back 
disorder.  Therefore, the Board concludes that the claim 
is not reopened.

II.  Applicability and Compliance with VCAA

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug.29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) regarding new and material claims 
were amended effective August 29, 2001.  These amendments 
are effective only on claims received on or after August 
29, 2001, and are, thus, not relevant in the instant case.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  The 
regulations that do apply to this appeal add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C. 
§§ 5102 and 5103.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C. § 5103A.  Third, under certain 
circumstances, the veteran must be notified of VA's 
inability to obtain certain records, including the 
identity of such records, and the efforts made by VA to 
obtain them.  

The appellant has been afforded a recent VA examination.  
The RO has requested and obtained VA records and has 
obtained the veteran's available service medical records.  
The veteran has been advised of the need for new and 
material evidence to reopen his claim for service 
connection for a back disorder and has been advised of the 
type of evidence needed.  This was accomplished by the 
July 1995 rating decision, the March 1996 statement of the 
case, the August 1997 supplemental statement of the case, 
the Board's February 1998 remand, and the June 2002 
supplemental statement of the case.  The veteran has also 
been advised of the information needed from him to allow 
VA to assist him in obtaining such evidence, steps he 
could take to help develop a claim, and VA's duties to 
assist the veteran in obtaining relevant records and to 
otherwise assist in the development of a claim.  He has 
been specifically advised that he could obtain private 
medical records and submit them to VA, or identify such 
records and request VA to obtain them.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He has also been 
advised of the evidence that VA had obtained.  The veteran 
has not identified sources of additional evidence which 
have not been obtained.  In response to the June 2002 
supplemental statement of the case, the veteran stated 
that he had no additional evidence to present.  The record 
does not show that VA has been unable to obtain pertinent 
records.  The Board is satisfied that VA has complied with 
its expanded duties to notify and assist the veteran.


ORDER

The claim of entitlement to service connection for a back 
disorder is not reopened.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

